United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.
          United States Court of Appeals
                      For the First Circuit

No. 11-1628

                          AMICAS, INC.,

                       Plaintiff, Appellee,

                                v.

     GMG HEALTH SYSTEMS, LTD., d/b/a Gonzaba Medical Group,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 10, 2012, should be

amended as follows.

     On page 13, last line of footnote 5, continued from page 12,

delete the stray quotation mark after the period.